Citation Nr: 9904036	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-32 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to May 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the latest of which was entered 
in October 1997, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.

The appeal was received and docketed at the Board in 1997.   


FINDINGS OF FACT

1.  Current manifestations of the veteran's service-connected 
PTSD include complaint of being "mentally distressed", with 
goal-directed speech, orientation in four spheres, and intact 
memory, productive, collectively, of not more than 
considerable overall impairment. 

2.  The veteran's service-connected fracture, subluxation, 
right first metacarpal, is presently manifested by complaint 
of pain; an inability to grasp with the right hand is not 
shown.  

3.  The veteran has a General Equivalency Diploma (GED) and 
has past work experience as a carpenter, insurance adjuster 
and, most recently, as a laborer in a sawmill.   

4.  The veteran's service-connected disabilities are not of 
such severity as to preclude him from securing or following a 
substantially gainful occupation consistent with his 
educational and occupational experience.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent rating 
for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 9411 (1998). 

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that these claims are plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Service connection is in effect for PTSD, for which the RO 
has assigned a 50 percent rating under the provisions of 
Diagnostic Code 9411 of the Rating Schedule; and for 
fracture, subluxation, right first metacarpal, rated as 
noncompensable under Diagnostic Codes 5299-5225.  The 
veteran's combined rating is 50 percent.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1998), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected PTSD.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to such disability.  


I.  Increased Rating, PTSD

Pursuant to Diagnostic Code 9411 (1995), the evaluation of 
the veteran's service-connected PTSD turns on the severity of 
his overall social and industrial impairment.  A 50 percent 
rating is warranted where such impairment is of considerable 
severity; a 70 percent rating is warranted where such 
impairment is severe.   

Effective November 7, 1996, VA has revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  See 61 
Fed. Reg. 52, 695 (1996).  Pursuant to Diagnostic Code 9411 
under the revised criteria, a 50 percent rating is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

With respect to his claim for an increased rating for his 
service-connected PTSD, the veteran states that he feels 
"mentally distressed" and that he experiences difficulty 
sleeping.  In this regard, when examined by VA in August 
1996, the veteran indicated that he had last worked in 1985, 
at a sawmill, and that he had "quit [such job] due to his 
back".  He further indicated that his memory was problematic 
(i.e., not "too good").  On mental status examination, the 
veteran was oriented in four spheres; memory (recent and 
remote) was described as being "intact", with "fair to 
good" insight and judgment; affect was noted to be sad.  The 
pertinent examination diagnosis was PTSD, and a score of 55 
was assigned as being representative of the veteran's Global 
Assessment of Functioning (GAF).  When he was seen for VA 
outpatient therapy in December 1996, he was noted to be 
sleeping "well"; his insight and judgment were described as 
being "adequate".

Most recently, when examined by VA in August 1998, the 
veteran reiterated that he had last been employed in 1985.  
He indicated that he had "only...one friend" and that he 
stayed at home as much as possible owing to his concern that 
otherwise his house would be broken into.  On mental status 
examination, the veteran appeared to be "somewhat anxious"; 
his speech was described as being "spontaneous [and] goal-
directed"; judgment was described as being "fair".  The 
pertinent examination impression was PTSD, and a GAF score of 
50 was assigned.  The examiner further commented that 
stabilization of the veteran's "overall condition" was 
compromised by his "constantly wanting to stay around [his] 
home to protect" it.  

In considering the veteran's claim for an increased rating 
for his service-connected PTSD, the Board is of the opinion, 
in light of the reasoning advanced hereinbelow, that an 
increased disability evaluation therefor, at least in 
accordance with the above-stated criteria in effect prior to 
November 1996, is not warranted.  In reaching such 
conclusion, the Board is constrained to point out that the 
veteran's PTSD is not shown, at least per se, to be 
productive of the requisite severe social impairment 
necessary for the assignment of a 70 percent rating under 
such criteria.  In this regard, while the veteran's PTSD may 
impair his social functioning to some extent, the Board 
cannot overlook that his propensity to excessively stay on 
his premises (thereby avoiding social interaction) would 
appear, rather than being substantially traceable to PTSD, to 
be largely occasioned by his fear that his home would be 
burglarized in his absence.  Further, impairment related to 
the veteran's PTSD would not appear to occasion the requisite 
considerable industrial inadaptability necessary for the 
assignment of a 70 percent rating under the above-stated 
criteria in effect prior to November 1996.  In this regard, 
even ignoring that the veteran himself cites back problems 
(as opposed to PTSD) as occasioning his discontinuation of 
employment in 1985, the Board cannot overlook the 
consideration that the veteran's assigned GAF score on the 
August 1996 and August 1998 VA examinations was 55 and 50, 
respectively.  Inasmuch as a GAF in the 55-60 range is 
indicative of only "moderate" industrial impairment, see 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995), the Board is 
of the view that a slightly lower GAF in the 50-55 range 
would still clearly not equate with more than 
"considerable" industrial impairment, the latter being 
characteristic of pertinent disability commensurate with the 
veteran's presently assigned 50 percent rating.  In view of 
the foregoing observations, then, the Board is of the view 
that an increased rating for the veteran's service-connected 
PTSD, at least under the criteria contained in Diagnostic 
Code 9411 (1995), is not warranted.

The Board is, in addition, of the opinion that entitlement to 
a rating in excess of 50 percent for the veteran's service-
connected psychiatric disability is not warranted pursuant to 
the revised above-addressed criteria that became effective 
November 7, 1996.  In reaching this conclusion, the Board 
would point out that while even circumlocutory or 
stereotypical speech would (if present) still only be 
characteristic of disability warranting a 50 percent rating 
(the veteran's present evaluation) under the above-cited 
revised criteria, when he was examined by VA in August 1998, 
his speech was described as being 'spontaneous [and] goal-
directed'.  Further, while memory loss (of which the veteran 
complains) typified by such things as forgetting recent 
events would, if shown, still be characteristic of disability 
warranting only a 30 percent rating (less than the veteran's 
current evaluation), the Board cannot overlook that, on the 
occasion of the veteran's examination by VA in August 1996, 
his ability to recall recent and remote events was described 
as being 'intact'.  In addition, while the presence of 
suicidal ideation and/or spatial disorientation would, in 
each instance, be indicative of pertinent disablement 
warranting a 70 percent rating under the revised criteria, 
the Board observes that the veteran denied having suicidal 
ideation when seen for VA outpatient treatment in May 1996 
and December 1996; and, finally, he exhibited orientation in 
four spheres (to presumably include to time, place and 
person) on the occasion of his examination by VA in August 
1996.  In light of the foregoing observations, then, the 
Board is readily persuaded that, under the above-cited 
revised criteria that became effective on November 7, 1996, a 
disability rating in excess of the 50 percent evaluation 
presently assigned for the veteran's PTSD is not in order.  
61 Fed. Reg. 52, 702 (1996).  

II.  TDIU

The veteran's lone compensably disabling service-connected 
disability is PTSD, the disability addressed by the Board in 
the preceding section.  Inasmuch as such disability was 
addressed therein, the pertinent clinical evidence bearing on 
the veteran's PTSD will not be rearticulated for purposes of 
the Board's adjudication of the current claim for a TDIU.  
The veteran's sole remaining service-connected disability, as 
noted above, is fracture, subluxation, right first 
metacarpal, rated as noncompensable under Diagnostic Codes 
5299-5225.   

A total compensation rating may be assigned where the 
schedular rating is less than total when it is found that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

On VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, dated in August 1996, 
the veteran indicated that he could not recall the name of 
any recent employers; that he last worked on a full time 
basis in the mid-1980's; and that his schooling terminated in 
the tenth grade.  A report pertaining to VA outpatient 
treatment rendered the veteran in 1990 reflects that he had 
obtained a GED.  As noted above, the report pertaining to the 
veteran's examination by VA in August 1996 reflects that he 
had last worked in 1985, at a sawmill, and that he had 
discontinued working there owing to experiencing problems 
with 'his back'.  He contends, in essence, that the 
collective impact of his two service-connected disabilities 
precludes him from securing or maintaining substantially 
gainful employment.  

Following its review of the pertinent evidentiary record, to 
specifically include the findings cited in the preceding 
section which were obtained from in the course of two VA 
(psychiatric) examinations, the Board is of the opinion that 
entitlement to a TDIU is not warranted.  In reaching the 
foregoing conclusion, the Board is aware that, in addition to 
his service-connected PTSD, the disability addressed above, 
the veteran also has service-connected impairment involving 
his right hand, i.e., fracture, subluxation, right first 
metacarpal.  As to such latter disability, however, while the 
veteran indicated on the occasion of his examination by VA in 
March 1971 that such disability compromised his ability to 
pick up and hold objects, the veteran was, at such time, 
working (apparently successfully) as a carpenter.  In 
addition, the veteran, who also has work experience as an 
insurance adjuster, apparently had no subsequent difficulty 
grasping items, inasmuch as the report of his June 1994 VA 
examination indicates that his last employment, at a sawmill 
in 1985, involved "stacking lumber".  Further, his sole 
present complaint relative to his right hand, based on the 
report of his August 1996 VA examination, is "pain".

The Board would, at this point, emphasize, with reference to 
the operative legal consideration on which an award of a TDIU 
turns, that entitlement to a TDIU must be based solely on the 
impact of service-connected disablement on the ability to 
obtain and maintain substantially gainful employment.  Of 
equal import, particularly in the precise factual context of 
the veteran's claim for a TDIU, the Board would further 
observe that, while it is recognized that the veteran has not 
worked since the mid-1980's, merely being unemployed gives no 
rise to any inference that one is unemployable.  While the 
Board would certainly not dispute that the veteran may be 
somewhat hindered, especially in a work setting involving 
extensive social interaction, by impairment traceable to, 
chiefly, his service-connected PTSD, such consideration is 
irrelevant to entitlement to a TDIU.  Rather, the criteria 
set forth in the VA Rating Schedule, supra, specifically 
contemplate, and provide compensation for, any impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.  In any event, as noted 
above, incapacitation associable with PTSD played no role 
(according to the veteran himself) in the veteran's 
termination of employment when he last worked at a sawmill in 
1985, such discontinuation having been occasioned by problems 
involving 'his back'.  

The Board is aware that any unfavorable determination it 
renders on a claim for a TDIU must include an analysis 
bearing on how the claimant's employability status is 
impacted by service-connected disablement in comparison with 
the impact occasioned by conditions for which service 
connection is not in effect.  See Cathell v. Brown, 8 Vet. 
App. 539, 544-545 (1996).  In this regard, the Board notes 
that a letter, dated in December 1990, bearing on the 
veteran's award of disability benefits by the Social Security 
Administration, reflects that such benefits were granted in 
consideration of a primary diagnosis of "major depression" 
and a secondary diagnosis of "chemical dependency".  Such 
document, when considered in conjunction with the fact that 
service connection for PTSD has been in effect since March 
1990, indicates that any then prevalent (and presumably 
presently as well) occupational incapacitation was due solely 
to nonservice-related disabilities.  

Finally, the Board would merely observe that, even ignoring 
that the veteran does not meet the criteria for a TDIU under 
38 C.F.R. § 4.16, there is no evidence of record that 
indicates that he is unable to secure employment of a 
substantially gainful nature due to service-connected 
disablement, which consideration further militates against 
entitlement to a TDIU.  See Gary v. Brown, 7 Vet. App. 229, 
231 (1994).  

Given the multiple considerations advanced above, then, 
bearing on the veteran's claim for a TDIU, it is concluded 
that the preponderance of the evidence is against his appeal 
for a TDIU.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16.


ORDER

An increased rating for PTSD is denied.


A total rating based on unemployability due to service-
connected disabilities is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

